  4:13-cr-03146-JMG-CRZ Doc # 81 Filed: 07/31/20 Page 1 of 1 - Page ID # 192




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                          4:13CR3146

     vs.
                                                        ORDER
BRANDON LAMAR FORD,

                 Defendant.



     IT IS ORDERED:

     1)    The motion of Toni M. Leija-Wilson to withdraw as counsel of record
           for Defendant, (Filing No. 80), is granted.

     2)    Defendant’s newly retained counsel, Stuart J. Dornan, shall promptly
           notify Defendant of the entry of this order.

     3)    The clerk shall delete Toni M. Leija-Wilson from any future ECF
           notifications herein.


     Dated this 30th day of July, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
